                    Case 2:21-cv-00206-RSL Document 4 Filed 02/26/21 Page 1 of 1




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   ABRYEL MICHOLE-MEENA WILDER,

 9                                Plaintiff,                 CASE NO. 2:21-cv-00206 RSL

10             v.                                            ORDER GRANTING
                                                             APPLICATION TO PROCEED IN
11   UNITED STATES, et al.,                                  FORMA PAUPERIS

12                                Defendants.

13             Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28

14   U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §

15   1915(e)(2)(B) before issuance of summons.

16             The Clerk shall provide a copy of this Order to plaintiff and to the Honorable Robert S.

17   Lasnik.

18             DATED this 26th day of February, 2021.

19

20                                                          A
                                                            BRIAN A. TSUCHIDA
21                                                          Chief United States Magistrate Judge

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
